Case 3:18-cv-06663-TSH Document 22-17 Filed 01/24/19 Page 1 of 12




                 EXHIBIT Q
                 Case 3:18-cv-06663-TSH Document 22-17 Filed 01/24/19 Page 2 of 12




         Discover    Trends   Nearby                                                             Language   About




Strauss Diamond @straussdiamondinstruments
2 months ago




"                                                                                !   HOT POSTS




If you are an iTero user, be prepared to cut your overhead down. Our brand new s
canner sleeve is autoclavable and allows for a faster scanning time.

    40       2     Download



TRENDING HASHTAGS


#beauty #girls #lady #summer #love #beach #heels #sexy #nature #animal
#fun #weird #fitness #sightseeing #facts #travel #sea #lake #baby #dog




LIKES (40)


         Anitoomaniandds       Luminalutz         Zynnzyn        Confi_dentals

         Guardemais_niteroi      Dr.dinka        Alexgame

         Dentalmarketinguk       Wrightultimatedentalcare

         Ceoparodontologia




COMMENTS (2)
               Case 3:18-cv-06663-TSH Document 22-17 Filed 01/24/19 Page 3 of 12
       @mouthanteeth                                                         2 months ago
       good for a monday

       @straussdiamondinstruments                                            2 months ago
       . . . . #itero #iteroscanner #scannersleeve #iteroelement #orthodontics
       #orthondontic #orthodontist #orthodontists #dentist #dentists #dental
       #dentaltool #dentalinstrument #dentaltools #dentalinstruments #invisalign
       #instasmile #diamondprovider #smiles #teeth #clearbraces #straightsmiles
       #straightteeth #beautifulsmiles #cosmeticdentistry




                                FEATURED POSTS


      sebastian_perdomo_14                            hadiyah___




7 months ago                                    2 months ago

! #oscars                                       Take me as I am
                                                _______________________________________
                                                Recreation @ibeatfaces1 ❣ BROWS
  Share        21   0                           @anastasiabeverlyhills
                                                   Share     3915      82Dip Brow
                                                “Ebony” EYESHADOW @bhcosmetics
                                                “120 Eyeshadow Palette” GLITTER
                                                @accosmetics_ “St. Tropez”
      plorr                                     EYELASHES
                                                       l_e_braiding
                                                              @lashingoutofficial
                                                ”Dream”
                                                _______________________________________
                                                FOUNDATION @narsissist Natural
                                                Radiant “New Caledonia” CONCEALER
                                                @lagirlcosmetics “Cool Tan” SETTING
                                                POWDER @accosmetics_ Translucent
                                                Powder BRONZER
                                                @blackradiancebeauty ”Dark Contour
                                                Kit” CONTOUR @blackradiancebeauty
                                                Pressed Powder “Black Coffee”
                                                BLUSH @elfcosmetics ”Dark” Blush
                                                Palette HIGHLIGHTER @brandivvici
                                                GLOW[00 & @maybelline Master
                                                Chrome “Molten Gold”
                                                _______________________________________
                                                LIPS brown liner, @jordana_cosmetics
                                                Liquid Lip “Buttercream Frosting”,
                                                @elfcosmetics Lip Plumping Gloss
                                                “Champagne Glam”
                                                ________________________________________
                                                @undiscovered_muas
                                                @hairnbeautydirectory @hudabeauty
                                                @melaninmakeupdaily
                                                @makeupforblackwomen
      saltgirlclothing                                 mrshinchhome_x_
                                                @wakeupandmakeup
                                                @dailydoseofmelaninn
012314526                          789
ÿ
Document
                    Case 3:18-cv-06663-TSH       ÿ89

89
                                                                22-17      8ÿÿ01/24/19
                                                                          Filed      8
9
ÿ8Page
                                                                                                   ÿ
ÿ4of 12

                                                         f?87gh f?87gh                                           dAaÿeN DLaNÿbc



                                                 5678955:;8<=>:;>5679<?>65 @ABBAC
                                                 #$ÿ&'()( *+#ÿ,'--'./0( 1+ÿ,'--'.234
                                                 DEFGHIIÿKLGMANOÿ
                                                 P'Q'00'.R(ÿS33'TU)2'3ÿP'VUWX
                                                 CCCYIEFGHIIOLGMANOYZAM

                                                         [\D]D           ]^__`K




88118
9
 !189

8981                                                                               21"
                                                                                                                                                                 p
012314526                                                789
ÿ
Document
                                          Case 3:18-cv-06663-TSH       ÿ89

89
                                                                                      22-17      8ÿÿ01/24/19
                                                                                                Filed      8
9
ÿ8Page
                                                                                                                         ÿ
ÿ5of 12
                                                                             89:;<= 89:;<=                                                       560ÿ71 ./01ÿ34




                                                                                                                              >?@AB>>C/AD61C/1>?@BDE1?>FG6HH6I

                                                                                                                   >?@AB>>C/AD61C/1>?@BDE1?>MNÿPQRÿSTUÿSV
                                                                                                                   WXUTQÿRYUTZÿ[Uÿ\TU\STU]ÿ^Qÿ_R^ÿPQRT
                                                                                                                   Q`UTaUS]ÿ]QbVcÿdRTÿ[TSV]ÿVUbÿY_SVVUT
                                                                                                                   YeUU`UÿWYÿSR^Q_eS`S[eUÿSV]ÿSeeQbYÿNQTÿS
                                                                                                                   NSY^UTÿY_SVVWVfÿ^WgUc
                                                                                                                   >?@AB>>C/AD61C/1>?@BDE1?>cÿ
                                                                                                                   cÿ
                                                                                                                   cÿ
                                                                                                                   cÿ
                                                                                                                   hW^UTQÿhW^UTQY_SVVUTÿhY_SVVUTYeUU`U
                                                                                                                   hW^UTQUeUgUV^ÿhQT^aQ]QV^W_Y

                                                                                                                   JKÿH/LE>
                                                                                                                   ijkjlXÿm

                                                                                                                   nQfÿWVÿ^QÿeWoUÿQTÿ_QggUV^c




88118
9
 !11"#$%&2#"7'1(8
)*+,-89

898                                                                                        212
                                                                                                                                                                 p
012314526                                                789
ÿ
Document
                                          Case 3:18-cv-06663-TSH       ÿ89

89
                                                                                      22-17      8ÿÿ01/24/19
                                                                                                Filed      8
9
ÿ8Page
                                                                                                                         ÿ
ÿ6of 12
                                                                             89:;<= 89:;<=                                                       560ÿ71 ./01ÿ34




                                                                                                                              >?@AB>>C/AD61C/1>?@BDE1?>FG6HH6I

                                                                                                                   >?@AB>>C/AD61C/1>?@BDE1?>MNÿPQRÿSTUÿSV
                                                                                                                   WXUTQÿRYUTZÿ[Uÿ\TU\STU]ÿ^Qÿ_R^ÿPQRT
                                                                                                                   Q`UTaUS]ÿ]QbVcÿdRTÿ[TSV]ÿVUbÿY_SVVUT
                                                                                                                   YeUU`UÿWYÿSR^Q_eS`S[eUÿSV]ÿSeeQbYÿNQTÿS
                                                                                                                   NSY^UTÿY_SVVWVfÿ^WgUc
                                                                                                                   >?@AB>>C/AD61C/1>?@BDE1?>cÿ
                                                                                                                   cÿ
                                                                                                                   cÿ
                                                                                                                   cÿ
                                                                                                                   hW^UTQÿhW^UTQY_SVVUTÿhY_SVVUTYeUU`U
                                                                                                                   hW^UTQUeUgUV^ÿhQT^aQ]QV^W_Y

                                                                                                                   JKÿH/LE>
                                                                                                                   ijkjlXÿm

                                                                                                                   nQfÿWVÿ^QÿeWoUÿQTÿ_QggUV^c




88118
9
 !11"#$%&2#"7'1(8
)*+,-89

898                                                                                        212
                                                                                                                                                                  r
012314526                                               789
ÿ
Document
                                         Case 3:18-cv-06663-TSH       ÿ89

89
                                                                                     22-17      8ÿÿ01/24/19
                                                                                               Filed      8
9
ÿ8Page
                                                                                                                        ÿ
ÿ7of 12
                                                                             789:;< 789:;<                                                        45/ÿ60 -./0ÿ23


                                                                                                                              =>?@A==B.@C50B.0=>?ACD0>=EF5GG5H

                                                                                                                   =>?@A==B.@C50B.0=>?ACD0>=LMNOÿQNRSTUU
                                                                                                                   VMSWXYZ[UÿY\]ÿU^SYY\RÿU_\\`\aÿbXTÿ]M__ÿ^TN
                                                                                                                   bXTRÿX`\RO\SZÿZX]YÿSUÿ]\__ÿSUÿ^OSMRÿNMW\
                                                                                                                   ]OM_\ÿUNM__ÿc\NNMYcÿdTUNÿSUÿUOSReÿXfÿSÿU^SYg
                                                                                                                   hXXiÿOX]ÿ\SUbÿMNÿMUj
                                                                                                                   =>?@A==B.@C50B.0=>?ACD0>=gÿ
                                                                                                                   gÿ
                                                                                                                   gÿ
                                                                                                                   gÿ
                                                                                                                   kMN\RXÿkMN\RXU^SYY\RÿkU^SYY\RU_\\`\
                                                                                                                   kMN\RX\_\W\YNÿkXRNOXZXYNM^U
                                                                                                                   kXRNOXYZXYNM^ÿkXRNOXZXYNMUN
                                                                                                                   kXRNOXZXYNMUNUÿkZ\YNMUNÿkZ\YNMUNUÿkZ\YNS_
                                                                                                                   kZ\YNS_NXX_ÿkZ\YNS_MYUNRTW\YN
                                                                                                                   kZ\YNS_NXX_UÿkZ\YNS_MYUNRTW\YNU
                                                                                                                   kMY`MUS_McYÿkMYUNSUWM_\ÿkZMSWXYZeRX`MZ\R
                                                                                                                   kUWM_\UÿkN\\NOÿk^_\SRlRS^\UÿkUNRSMcONUWM_\U
                                                                                                                   kUNRSMcONN\\NOÿkl\STNMfT_UWM_\U
                                                                                                                   k^XUW\NM^Z\YNMUNRb

                                                                                                                   IJÿG.KD=
                                                                                                                   mnonQpÿq

                                                                                                                   hXcÿMYÿNXÿ_Mi\ÿXRÿ^XWW\YNg



88118
9
 !11"#$%&'(1)8
*%&+,89

898                                                                                         212
                                                                                                                                                                o
012314526                                               789
ÿ
Document
                                         Case 3:18-cv-06663-TSH       ÿ89

89
                                                                                     22-17      8ÿÿ01/24/19
                                                                                               Filed      8
9
ÿ8Page
                                                                                                                        ÿ
ÿ8of 12
                                                                             6789:; 6789:;                                                      34.ÿ5/ ,-./ÿ12




                                                                                                                             <=>?@<<A-?B4/A-/<=>@BC/=<DE4FF4G

                                                                                                                  <=>?@<<A-?B4/A-/<=>@BC/=<KLMNÿLÿPQQMÿLR
                                                                                                                  SRTLUVVÿWXLYQZ[\VÿZN]ÿLURQ^PL_L`PN
                                                                                                                  aLbX^SPNN_NcÿdeLRÿ[QÿfQUÿReXZMg
                                                                                                                  <=>?@<<A-?B4/A-/<=>@BC/=<hÿ
                                                                                                                  hÿ
                                                                                                                  hÿ
                                                                                                                  hÿ
                                                                                                                  iXRNTQÿiXRNTQV^LZZNTÿiV^LZZNTVPNN_N
                                                                                                                  iXRNTQNPNYNZRÿiQTReQ[QZRX^V
                                                                                                                  iQTReQZ[QZRX^ÿiQTReQ[QZRXVR
                                                                                                                  iQTReQ[QZRXVRVÿi[NZRXVRÿi[NZRXVRVÿi[NZRLP

                                                                                                                  HIÿJ-CG<
                                                                                                                  jklkSKÿm

                                                                                                                  nQbÿXZÿRQÿPXMNÿQTÿ^QYYNZRh




88118
9
 !11"#$%
1&8
'()*+89

898                                                                                       212
                                                                                                                                                                 o
012314526                                               789
ÿ
Document
                                         Case 3:18-cv-06663-TSH       ÿ89

89
                                                                                     22-17      8ÿÿ01/24/19
                                                                                               Filed      8
9
ÿ8Page
                                                                                                                        ÿ
ÿ9of 12
                                                                             6789:; 6789:;                                                       34.ÿ5/ ,-./ÿ12




                                                                                                                              <=>?@<<A-?B4/A-/<=>@BC/=<DE4FF4G

                                                                                                                   <=>?@<<A-?B4/A-/<=>@BC/=<KLMNÿLÿPQQMÿLR
                                                                                                                   SRTLUVVÿWXLYQZ[\VÿZN]ÿLURQ^PL_L`PN
                                                                                                                   aLbX^SPNN_NcÿdeLRÿ[QÿfQUÿReXZMg
                                                                                                                   <=>?@<<A-?B4/A-/<=>@BC/=<hÿ
                                                                                                                   hÿ
                                                                                                                   hÿ
                                                                                                                   hÿ
                                                                                                                   iXRNTQÿiXRNTQV^LZZNTÿiV^LZZNTVPNN_N
                                                                                                                   iXRNTQNPNYNZRÿiQTReQ[QZRX^V
                                                                                                                   iQTReQZ[QZRX^ÿiQTReQ[QZRXVR
                                                                                                                   iQTReQ[QZRXVRVÿi[NZRXVRÿi[NZRXVRVÿi[NZRLP

                                                                                                                   HIÿJ-CG<
                                                                                                                   jklkSKÿm

                                                                                                                   nQbÿXZÿRQÿPXMNÿQTÿ^QYYNZRh




88118
9
 !11"#$%
1&8
'()*+89

898                                                                                        212
                                                                                                                                                                  r
012314526                                               789
ÿ
Document
                                        Case 3:18-cv-06663-TSH        ÿ89

89
                                                                                    22-17       8ÿÿ01/24/19
                                                                                              Filed    8
9
ÿ8Page
                                                                                                                      ÿ
ÿ10
                                                                                                                               of 12
                                                                             6789:; 6789:;                                                        34.ÿ5/ ,-./ÿ12




                                                                                                                          <=>?@<<A-?B4/A-/<=>@BC/=<DE4FF4G

                                                                                                                 <=>?@<<A-?B4/A-/<=>@BC/=<KLMNÿPMQRSTT
                                                                                                                 ULRVWXYZTÿX[\ÿ]R^L_P`[[a[bÿcWSÿ_RXÿ_SM
                                                                                                                 cWSQÿWa[QN[RYÿYW\XÿdcÿSTLX^ÿMNLT
                                                                                                                 RSMW_R`aRd`[bÿTL`L_WX[ÿT`[[a[ÿWa[QÿRXYÿWa[Q
                                                                                                                 \NL`[ÿTML``ÿeQWaLYLX^ÿfSTMÿRTÿTNRQeÿWgÿRÿT_RXh
                                                                                                                 <=>?@<<A-?B4/A-/<=>@BC/=<hÿ
                                                                                                                 hÿ
                                                                                                                 hÿ
                                                                                                                 hÿ
                                                                                                                 iLM[QWÿiLM[QWT_RXX[QÿiT_RXX[QT`[[a[
                                                                                                                 iLM[QW[`[V[XMÿiWQMNWYWXML_T

                                                                                                                 HIÿF-JC<
                                                                                                                 jklkPmÿno

                                                                                                                 pW^ÿLXÿMWÿ`Lq[ÿWQÿ_WVV[XMh




88118
9
 !11"#$%9!1&8
'()*+89

898                                                                                         212
                                                                                                                                                           n
012314526                                              789
ÿ
Document
                                       Case 3:18-cv-06663-TSH        ÿ89

89
                                                                                   22-17       8ÿÿ01/24/19
                                                                                             Filed    8
9
ÿ8Page
                                                                                                                     ÿ
ÿ11
                                                                                                                              of 12
                                                                             789:;< 789:;<                                                 45/ÿ60 -./0ÿ23




                                                                                                                        =>?@A==B.@C50B.0=>?ACD0>=EF5GG5H

                                                                                                              =>?@A==B.@C50B.0=>?ACD0>=KLMNÿLÿPQQMÿLR
                                                                                                              SRTLUVVÿWXLYQZ[\VÿZN]NVRÿXZZQ^LRXQZ_ÿR`N
                                                                                                              LURQaPL^LbPNÿcLdXaSPNN^NÿeQTÿ[XdXRLP
                                                                                                              VaLZZXZd
                                                                                                              =>?@A==B.@C50B.0=>?ACD0>=fÿ
                                                                                                              fÿ
                                                                                                              fÿ
                                                                                                              fÿ
                                                                                                              gXRNTQÿgXRNTQVaLZZNTÿgVaLZÿgVaLZZNTVPNN^N
                                                                                                              gXRNTQNPNYNZRÿgQTR`Q[QZRXaV
                                                                                                              gQTR`QZ[QZRXaÿgQTR`Q[QZRXVR

                                                                                                              IIÿJ.DH=
                                                                                                              hijiSKÿkl

                                                                                                              mQdÿXZÿRQÿPXMNÿQTÿaQYYNZRf




88118
9
 !11"##$%&81'8
()*+,89

898                                                                                  212
012314526                                                789
ÿ
Document
                                                                       ÿ89

898ÿÿ01/24/19
                                                                                                        8
9
ÿ8Page
                                                                                                                       ÿ
ÿ12
                                                                                                                                of 12
                                                                                                                                                             w
                                         Case 3:18-cv-06663-TSH                      22-17     Filed
                                                                              789:;< 789:;<                                                 45/ÿ60 -./0ÿ23




                                                                                                                      YU\XVYY].XZ50].0YU\VZW0UY^_5``5a

                                                                                                              YU\XVYY].XZ50].0YU\VZW0UYeACGÿfCLHODD
                                                                                                              gAHM>BIQDÿBEhÿHOC>NRHJHiREÿjH?ANfREEJE
                                                                                                              K>LÿIA?ACHRÿDNHBBAB?kÿP>OLÿ>JELGEHIÿhARRÿiE
                                                                                                              NOCÿI>hBÿCLEMEBI>ODRPÿHDÿCGADÿDREEJEÿAD
                                                                                                              ?>>IÿK>LÿlmmnÿODEDS
                                                                                                              YU\XVYY].XZ50].0YU\VZW0UYSÿ
                                                                                                              Sÿ
                                                                                                              Sÿ
                                                                                                              Sÿ
                                                                                                              oACEL>ÿoACEL>DNHBBELÿoDNHBBELDREEJE
                                                                                                              oACEL>EREMEBCÿo>LCG>I>BCAND
                                                                                                              o>LCG>BI>BCANÿo>LCG>I>BCADC
                                                                                                              o>LCG>I>BCADCDÿoIEBCADCÿoIEBCADCDÿoIEBCHR
                                                                                                              oIEBCHRC>>RÿoIEBCHRABDCLOMEBC
                                                                                                              oIEBCHRC>>RDÿoIEBCHRABDCLOMEBCD
                                                                                                              oABJADHRA?BÿoABDCHDMAREÿoIAHM>BIFL>JAIEL
                                                                                                              oDMAREDÿoCEECGÿoNREHLiLHNEDÿoDCLHA?GCDMARED
                                                                                                              oDCLHA?GCCEECGÿoiEHOCAKORDMARED
                                                                                                              oN>DMECANIEBCADCLP

                                                                                                              bcÿ`.dWY
                                                                                                              pqrqfsÿtu

                                                                                                              =>?ÿABÿC>ÿRAvEÿ>LÿN>MMEBCS




                               =>?ÿABÿC>ÿDEEÿFG>C>DÿHBIÿJAIE>DÿKL>MÿKLAEBID
                               HBIÿIADN>JELÿ>CGELÿHNN>OBCDÿP>OQRRÿR>JES                                                   T50U.0VWÿXYÿZ.0.Z[5YW -./0ÿ23

88118
9
 !11"5#$%&'1(8
&)*+,89

898                                                                                   212
